                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARLIS HAMPTON, et al.,                                Case No. 17-cv-07142-HSG
                                   8                    Plaintiffs,                            ORDER DENYING REQUEST FOR
                                                                                               PAGE EXTENSION AND GRANTING
                                   9             v.                                            REQUEST FOR MODIFICATION OF
                                                                                               BRIEFING SCHEDULE
                                  10     AQUA METALS, INC., et al.,
                                                                                               Re: Dkt. No. 99
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On November 16, 2018, Defendants filed a motion to extend the page limit for their reply

                                  15   in support of the motion to dismiss, Dkt. No. 93, to twenty-five (25) pages. Dkt. No. 99. The

                                  16   parties additionally request an extension of the briefing schedule for the motion to strike, Dkt. No.

                                  17   97, and the request for judicial notice, Dkt. No. 95.

                                  18          Having reviewed Defendants’ motion, the Court DENIES the request to extend the page

                                  19   limit. The Court GRANTS the parties’ request to extend the briefing schedule. The briefing

                                  20   schedule will be as follows:

                                  21              •   Pursuant to Local Rule 6-1, the deadline for Defendants to file their response to

                                  22                  Plaintiffs’ Motion to Strike, which will be one combined brief for all Defendants, is

                                  23                  continued to December 3, 2018.

                                  24              •   Pursuant to Local Rule 6-1, the deadline for Defendants to file their response to

                                  25                  Plaintiffs’ Request for Judicial Notice, which will be one combined brief for all

                                  26                  Defendants, is continued to December 3, 2018.

                                  27              •   Pursuant to Local Rule 6-1, the deadline for Plaintiffs to file their reply in support

                                  28                  of their Motion to Strike is continued to December 14, 2018.
                                   1            •   Pursuant to Local Rule 6-1, the deadline for Plaintiffs to file their reply in support

                                   2                of their Request for Judicial Notice is continued to December 14, 2018.

                                   3         IT IS SO ORDERED.

                                   4   Dated: 11/20/2018

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
